Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO APPLICANT’S AMENDMENT




1. Claims  1, 2, 4  are pending. 


 Claims 1,2,4  read on a method  for improving cell growth of  B –cell  for IgG antibody production  wherei n B cells are ovine  IgG positive B cell in the presence of phorbol myristate acetate (PMA) are under consideration in the instant application.


2. The following is a quotation of  pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


3. This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).


4. Claims 1, 2, 4   stand  rejected under AIA   35 U.S.C. 103(a) as being obvious over US Patent Application 20150087533 (IDS) or US Patent Application 20160222112 (IDS) each in view of  US Patent Application 20090275056 ( IDS), US Patent Application20140302559(IDS) , US Patent 6,020170 (IDS) and US Patent 8,969,538 (IDS)  , Abe et al (J of Immunolog.Method, 1986, v.90 pages 111-123) ,Maurer et al., ( Cell Immunol, 1983, v. 79 pages 36-43) and US Patent Application 20190136185 for the same reasons set forth in the previous Office Action, mailed on 08/09/21.


Applicant asserts that : (i) there would be no motivation to combine the cited references and the  prior art references cited failed to disclosed the use of PMA in IgG production using ovine IgG positive B cells;  (ii) At the time of claimed invention, isolated B-cells from different species specially from sheep were difficult to culture in vitro and that B cell from different species react differently to different culture conditions.


With regards to  Applicant’s statement that “At the time of claimed invention, isolated B-cells from different species, specially from sheep were difficult to culture in vitro and that that B cell from different species react differently to different culture conditions.


Contrary to Applicant’s assertion,   as has been stated previously  Van den Broeke et al ( J of Virology, 2001, v.75,pages 1095-1103) and Klener et al ( J of Virology, 2006, v.80, pages 1922-1938),   clearly teach that before the effective filing date of the claimed invention a method for  in vitro culturing of B cells isolated  from sheep was known and taught in the prior art. The examiner acknowledged that it was well known that B cell from different species react differently to different culture conditions. However, the instant claims are rejected under AIA   35 U.S.C. 103(a) as being obvious over the prior art references. None of the prior art references teach away from using PMA in the method of culturing , expanding or cultivating IgG positive ovine-B cells. Modifying cultural conditions and regimes to improve B cells growth was well known and routinely use by skill in the art.  It is the Examiner’s position that  it would be conventional and within the skill of the art to use PMA in the culturing of ovine IgG positive B cells because the prior art teach  that the presence of PMA in the culture medium comprising IgG positive B cells would results in improving cell growth and  production of IgG antibody by said cells.

Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.

Thus , as has been stated previously, based on the teaching of the prior art it  the Examiner’s position that  it would be also  immediately  obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  that  the same method of culturing  IgG positive B cells taught by the prior art  can be used for culturing ovine  IgG positive B cells in the culture medium comprising PMA.  

It is noted that Applicant provided no evidences or declaration to rebuttal said statement.  






It has been recently stated that KSR forecloses the argument that a specific teaching, suggestion, or motivation are required to support a finding of obviousness See Board decision ( see KSR International Co v Teleflex Inc., 550U.S.-, 82 USPQ2d 1385, 2007).

The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 (Fed. Cir. 1999). 
As explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 (Fed. Cir. 1997), "there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art."

Furthermore, it should be noted that according to KSR Int 'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007),  "[a] person of ordinary skill is also a person of ordinary creativity, not an automaton," and "[a] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id.  Also, obviousness is viewed through the lens of a person of ordinary skill in the art with consideration of common knowledge and common sense. Dystar Textilfarben GMBH & Co. Deutschland KG v. C.H.Patrick Co., 464 F.3d 1356, 1367, 80 USPQ2d 1641, 1650 (Fed. Cir. 2006).

 As has been stated previously, Abe et al., teach the method of producing IgG antibody, comprising culturing B cell line in the culture medium in the presence of phorbole myristate acetate ( PMA). Abe et al., teach that the presence of PMA in the culture medium improve cell growth  production of IgG antibody by said B cells ( see entire document, Abstract and Discussion in particular)

Maurer et al., teach the method of producing IgG antibody, comprising culturing B cell line in the culture medium in the presence of phorbole myristate acetate ( PMA). Maurer et al ., teach that the presence of PMA in the culture medium improve cell growth and  production of IgG antibody by  said B cells ( see entire document, Abstract and Discussion in particular).


US Patent Application ‘185  teaches  the method of producing IgG antibody, comprising culturing B cell line in the culture medium in the presence of phorbole myristate acetate ( PMA). US Patent Application ‘185  teaches that the presence of PMA in the culture medium improve cell growth and production of IgG antibody by  said B cells ( see entire document, paragraphs 0019, 0020, 0028 in particular).



     "The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).

     "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 

    An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 


US Patent Application ‘533 teaches a method of culturing IgG positive B cells, comprising culturing said cells in the culture medium comprising PMA and feeder cells ( see entire document, paragraph 0198 in particular).
 

US Patent Application ‘112  teaches a method of culturing IgG positive B cells, comprising culturing said cells in the culture medium comprising PMA and feeder cells ( see entire document, paragraph 0254 in particular).

US Patent Application’ 533 or US Patent Application ‘112   does not explicitly teaches that said IgG positive B cells are CD45R positive.

  US Patent 8,969,538 teaches that it was well know before the effective filing date of the claimed invention  that  CD45R  (B220) is marker that is expressed  on  IgG positive B cells ( see entire document, paragraph 1055 and 1057 in particular). Thus, it is the Examiner’s position that it would be immediately obvious to the one  skill in the art before the effective filing date of the claimed invention   that IgG positive B cells taught in the prior art would be also CD45R positive.  





US Patent Application ‘056 teaches a method of culturing IgG positive B cells, comprising culturing said cells in the culture medium comprising TSN and feeder cells ( see entire document, paragraph 0091 in particular).

US Patent Application ‘559 teaches a method of culturing IgG positive B cells, comprising culturing said cells in the culture medium comprising TSN and feeder cells ( see entire document, paragraphs 0088 and 0092 in particular).

US Patent ‘170 teaches a method of culturing IgG positive B cells, comprising culturing said cells in the culture medium comprising TSN and feeder cells ( see entire document, paragraph 18 in particular).

All the claimed elements were known in the prior art and one skill in the art could have combine the elements as claimed by known methods with no change in their respective function and the combination would have yield predictable results to one of ordinary skill in the art at the time of the invention ( see KSR International Co v Teleflex Inc., 550U.S.-, 82 USPQ2d 1385, 2007).

Thus it would have  been obvious  to one of the ordinary skill in the art at the time the invention was made to add TSN to in a method of culturing B-cells in the presence of PMA and feeder cells with a reasonable expectation of success because the prior art suggests both PMA and TSN can be used for culturing and expansion IgG positive B cells and improve production of IgG antibody by said cells.

 “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. . .  [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205USPQ 1069, 1072 (CCPA 1980) (see MPEP 2144.06). 

    From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


5. No  claim is  allowed.

6. THIS ACTION IS MADE FINAL.  See MPEP § 609(B)(2)(i).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.




7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        

.